DETAILED ACTION
The Preliminary Amendment filed on November 19, 2021 has been entered. Claims 2-17 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to generating an industrial momentum index (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 2-9), Process (claims 10-17)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims perform the following:
[Claim 2]	store a preset formula and a preset statistical model; and
		transmit a request to retrieve a plurality of data factors prestored,
		receive a transmission of the plurality of data factors,
		analyze the plurality of data factors using the preset statistical model to predictively identify a subset of data factors from among the plurality of data factors that alter the momentum index by at least a predetermined threshold, and
		enter the identified subset of data factors into the preset formula and resolving the preset formula to generate the momentum index.
[Claim 3]	repeat generation of the momentum index in real-time including continually streaming the plurality of data factors, re-analyzing the plurality of data factors using the preset statistical model to determine the subset of data factors, and re-entering the subset of data factors into the preset formula to re-generate the momentum index.
[Claim 4]	repeat generation of the momentum index periodically by detecting whether a preset update period has lapsed; and
	based on detecting that the preset update has lapsed, re-request the plurality of data factors, re-analyzing the plurality of data factors using the preset statistical model to determine the subset of data factors, and re-entering the subset of data factors into the preset formula to re-generate the momentum index after the lapse of the preset update period.
[Claim 5]	wherein the preset statistical model includes an ordinary least squares (OLS) regression for predicting progression of variables indicated in the plurality of data factors over time.
[Claim 6]	generate a momentum index model based on the predicted progression of the variables, wherein the momentum index model utilizes one or more of:
	a gross domestic product (GDP) variable, a net percentage indicative of a percentage of banks having a preset lending standard, a total industrial employment, a current interest rate, and a recession dummy variable.
[Claim 7]	wherein the momentum index corresponds to economic real-estate data, and plurality of data factors includes one or more of:
	a vacancy rate, an occupied space rate, a rental rate, a construction rate, a retail sales level, a precalculated index, and a real estate absorption rate.
[Claim 9]	detect a request to display the generated momentum index; and
	transmit the generated momentum index for display in response to the request.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions).
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to an industrial momentum index, which is used to predict future real estate activities (as explained in the Abstract) and real estate activities are examples of marketing transactions and/or sales (i.e., organizing human activity). The momentum index is calculated based on a formula and other evaluated statistical data (e.g., as seen in claims 1, 3, and 5), which presents examples of mathematical concepts.
The other claim set similarly recites details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include an electronic device comprising communication circuitry, a memory, programming instructions, a processor, and an external database. Claim 8 recites that the programming functions are further executable by the processor to detect, via the communication circuitry, a request to download install files of a momentum index app stored in the memory, from an external mobile device; transmit the install files to the external mobile device; and transmit the generated momentum index to the external mobile device when the external mobile device operates an instance of the momentum index app installed from the transmitted install files. Claim 9 transmits data to/from one or more workstations.

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 4, 8-22).  

The details of claim 8 present a simple app download process, which is presented in a general and high-level manner in the Specification. For example, paragraph 46 of the Specification states that “the system operates on a mobile device. A user may download an app which allows real-time access to the industrial momentum index.”

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kagarlis et al. (US 2008/0168004) in view of Pinto et al. (US 2005/0234688).
[Claim 2]	Kagarlis disclose an electronic device for generating a momentum index (¶ 21 – “one goal of what we describe here is to generate 8 a data-based daily index in the form of a time series 10 of index values 12 that capture the true movement of residential real estate property transaction prices per square footage 14 in geographical areas of interest 16”; ¶ 42; A momentum index may be interpreted as any indicator of trends and/or movement), comprising: 
	communication circuitry (¶¶ 230, 320; ¶ 316 – “The techniques described herein can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them.”);
	a memory, storing a preset formula and a preset statistical model, and programming instructions (¶¶ 31-36, 51-53, 79-202 – Various formulas and statistical models may be calculated and/or evaluated; ¶¶ 316-318 – The invention is implemented using hardware, software, and a memory; therefore, it is understood that the calculated and/or evaluated formulas and statistical models would be stored, including as preset formulas and statistical models since they would be integrated into the programmed, computer-executable instructions); and
	a processor operatively coupled to the memory and the communication circuitry (¶¶ 230, 232, 316-321),
	wherein the programming instructions are executable by the processor (¶¶ 316-318) to cause the electronic device to:
		transmit a request to an external database, via the communication circuitry, to retrieve a plurality of data factors prestored in the external database (¶ 232 -- “The data can be delivered as a feed, by email, through web browsers, and can be delivered in a pull mode (when requested) or in a push mode. The information may also be delivered indirectly to end users through repackagers 126. A repackager could simply pass the data through unaltered, or could modify it, adapt it, or enhance it before delivering it.”; ¶¶ 48-50 – The data sources include public and private sources),
		receive a transmission of the plurality of data factors from the external database (¶ 232 -- “The data can be delivered as a feed, by email, through web browsers, and can be delivered in a pull mode (when requested) or in a push mode. The information may also be delivered indirectly to end users through repackagers 126. A repackager could simply pass the data through unaltered, or could modify it, adapt it, or enhance it before delivering it.”; ¶¶ 48-50 – The data sources include public and private sources).
	Kagarlis analyzes the plurality of data factors using the preset statistical mode (Kagarlis: ¶¶ 31-36, 51-53, 79-202 – Various formulas and statistical models may be calculated and/or evaluated) and Kagarlis fits parameters to reduce the required number of data points using a least squares method (Kagarlis: ¶ 142). Kagarlis recognizes that certain variables are statistically indistinguishable, as determined based on a noise threshold (Kadardis: ¶ 91). Kagarlis does not explicitly:
		analyze the plurality of data factors using the preset statistical model to
predictively identify a subset of data factors from among the plurality of data factors that
alter the momentum index by at least a predetermined threshold, and
		enter the identified subset of data factors into the preset formula and resolving the preset formula to generate the momentum index.
	However, Pinto presents a system and process for predictive model generation.  Using a processor, Pinto applies a statistical model to determine a set of factors that provide a greatest influence on a model (Pinto: abstract; ¶¶ 45, 86, 183).  Pinto applies ordinary least squares (OLS) analysis (Pinto: fig. 23A; ¶¶ 161, 184, 186). As seen in ¶ 184 of Pinto, “ordinary least squares regression (OLS) applied to the Bernoulli distribution of the dependent variable for linear, quadratic forms of individual covariates can be selected using the probability of the t-ratio greater than some relaxed criterion, such as 0.05. Discarding the variables that fall below the criterion will reduce the dimensionality of the model space and in this lower dimensional space of significant variables; the interaction cross products can be similarly sorted and culled.” Pinto linearizes parameters and performs transformation, fitting, and regression on parameters (Pinto: ¶¶ 61-64, 79-80, 102, 104, 186, 183).  Regression analysis may also be performed to impute missing data (Pinto: ¶¶ 74-75) and regression is known as a common way to select data that best fits a line. Pinto validates a model by determining the gains and lift attributed to a model and its predictive power (Pinto: ¶¶ 60, 196-209). Pinto states, “If the candidate model does not generalize sufficiently well or fails to meet other criteria, the model method can be reconsidered by clicking on the reconsider model button, or the set of predictor variables can be reconsidered and edited by clicking on the review predictors button.” (Pinto: ¶ 206) Pinto further explains, “The next stage 194 is to fit or train the model to the sample subset of the historical data using the predictive variables generated by a set of variable transformation to maximum univariate predictive capability and a set of dimension reduction filters to retain only the most predictive subgroup of variables, including up to a level of interaction, for example, tertiary interactions.” (Pinto: ¶ 106) Claim 1 of Pinto recites “selecting variables having at least a predetermined level of significance from a pool of potential predictor variables associated with the data, to form a population of predictor variables.” In other words, Pinto identifies the most predictive parameters (e.g., data factors, predictive variables in a model) based on the parameters and data falling into acceptable ranges of measures. Considering that Kagarlis recognizes that certain variables are statistically indistinguishable, as determined based on a noise threshold (Kadardis: ¶ 91), the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kagarlis to:
analyze the plurality of data factors using the preset statistical model to
predictively identify a subset of data factors from among the plurality of data factors that
alter the momentum index by at least a predetermined threshold, and
		enter the identified subset of data factors into the preset formula and resolving the preset formula to generate the momentum index
in order to optimize the model and data set used to evaluate real estate trends and/or movement (i.e., a momentum index) with improved analysis, reduced complexity, improved accuracy, greater efficiency, greater reliability, and increased robustness (as suggested in ¶ 14 of Pinto).
[Claim 3]	Kagarlis disclose wherein the programming instructions are further executable by the processor to: repeat generation of the momentum index in real-time including continually streaming the plurality of data factors from the external database, re-analyzing the plurality of data factors using the preset statistical model to determine the subset of data factors, and re-entering the subset of data factors into the preset formula to re-generate the momentum index (¶ 21 – “As shown in FIG. 1, one goal of what we describe here is to generate 8 a data-based daily index in the form of a time series 10 of index values 12 that capture the true movement of residential real estate property transaction prices per square footage 14 in geographical areas of interest 16 (Note: although we have focused on residential properties, it is reasonable to assume that the same methods can have far wider application, e.g., in real estate and other transactions generally). The index is derived from and mirrors empirical data 18, as opposed to hypotheses that cannot be directly verified; is produced daily, as opposed to time-averaged over longer periods of time; is geographically comprehensive, as opposed to unrepresentative; and is robust and continuous over time, as opposed to sporadic.”; ¶¶ 31-36, 51-53, 79-202 – Various formulas and statistical models may be calculated and/or evaluated; ¶ 230 – “The data sources can provide the data electronically in batch form, or as continuous feeds, or in non-electronic form to be converted to digital form.”; ¶ 23 – “The latter two criteria aim at maximizing the utility of the index by providing a reliable, complete, continuous stream of data.”; ¶ 232 – “The data can be delivered as a feed, by email, through web browsers, and can be delivered in a pull mode (when requested) or in a push mode.”).
[Claim 4]	Kagarlis disclose wherein the programming instructions are further executable by the processor to:
	repeat generation of the momentum index periodically by detecting whether a preset update period has lapsed (¶ 21 – “As shown in FIG. 1, one goal of what we describe here is to generate 8 a data-based daily index in the form of a time series 10 of index values 12 that capture the true movement of residential real estate property transaction prices per square footage 14 in geographical areas of interest 16 (Note: although we have focused on residential properties, it is reasonable to assume that the same methods can have far wider application, e.g., in real estate and other transactions generally). The index is derived from and mirrors empirical data 18, as opposed to hypotheses that cannot be directly verified; is produced daily, as opposed to time-averaged over longer periods of time; is geographically comprehensive, as opposed to unrepresentative; and is robust and continuous over time, as opposed to sporadic.”; ¶¶ 31-36, 51-53, 79-202 – Various formulas and statistical models may be calculated and/or evaluated; ¶ 230 – “The data sources can provide the data electronically in batch form, or as continuous feeds, or in non-electronic form to be converted to digital form.”; ¶ 23 – “The latter two criteria aim at maximizing the utility of the index by providing a reliable, complete, continuous stream of data.”; ¶ 232 – “The data can be delivered as a feed, by email, through web browsers, and can be delivered in a pull mode (when requested) or in a push mode.”); and
	based on detecting that the preset update has lapsed, re-request the plurality of data factors from the external database, re-analyzing the plurality of data factors using the preset statistical model to determine the subset of data factors, and re-entering the subset of data factors into the preset formula to re-generate the momentum index after the lapse of the preset update period (¶ 21 – “As shown in FIG. 1, one goal of what we describe here is to generate 8 a data-based daily index in the form of a time series 10 of index values 12 that capture the true movement of residential real estate property transaction prices per square footage 14 in geographical areas of interest 16 (Note: although we have focused on residential properties, it is reasonable to assume that the same methods can have far wider application, e.g., in real estate and other transactions generally). The index is derived from and mirrors empirical data 18, as opposed to hypotheses that cannot be directly verified; is produced daily, as opposed to time-averaged over longer periods of time; is geographically comprehensive, as opposed to unrepresentative; and is robust and continuous over time, as opposed to sporadic.”; ¶¶ 31-36, 51-53, 79-202 – Various formulas and statistical models may be calculated and/or evaluated; ¶ 230 – “The data sources can provide the data electronically in batch form, or as continuous feeds, or in non-electronic form to be converted to digital form.”; ¶ 23 – “The latter two criteria aim at maximizing the utility of the index by providing a reliable, complete, continuous stream of data.”; ¶ 232 – “The data can be delivered as a feed, by email, through web browsers, and can be delivered in a pull mode (when requested) or in a push mode.”).
[Claim 5]	Kagarlis disclose wherein the preset statistical model includes a least squares regression for predicting progression of variables indicated in the plurality of data factors over time (¶¶ 141-143 –The least squares method is used to fit the parameters; ¶¶ 21, 286 – Data is fitted over a time series). Kagarlis does not explicitly disclose wherein the preset statistical model includes an ordinary least squares (OLS) regression for predicting progression of variables indicated in the plurality of data factors over time. Pinto utilizes ordinary least square regression to perform dimension reduction (Pinto: ¶¶ 183-186). As seen in ¶ 184 of Pinto, “ordinary least squares regression (OLS) applied to the Bernoulli distribution of the dependent variable for linear, quadratic forms of individual covariates can be selected using the probability of the t-ratio greater than some relaxed criterion, such as 0.05. Discarding the variables that fall below the criterion will reduce the dimensionality of the model space and in this lower dimensional space of significant variables; the interaction cross products can be similarly sorted and culled.” The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kagarlis wherein the preset statistical model includes an ordinary least squares (OLS) regression for predicting progression of variables indicated in the plurality of data factors over time in order to optimize the model and data set used to evaluate real estate trends and/or movement (i.e., a momentum index) with improved analysis, reduced complexity, improved accuracy, greater efficiency, greater reliability, and increased robustness (as suggested in ¶ 14 of Pinto). Furthermore, ordinary least square (OLS) regression is a subset of least squares regression. Substitution of one form of regression for another would have been well within the technical ability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 7]	Kagarlis discloses wherein the momentum index corresponds to economic real-estate data, and plurality of data factors includes one or more of:
	a vacancy rate, an occupied space rate, a rental rate, a construction rate, a retail sales level, a precalculated index, and a real estate absorption rate (¶¶ 27, 37-42, 48, 51, 57, 233).
[Claims 10-13, 15]	Claims 10-13 and 15 recite limitations already addressed by the rejections of claims 2-5 and 7 above; therefore, the same rejections apply.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kagarlis et al. (US 2008/0168004) in view of Pinto et al. (US 2005/0234688), as applied to claims 2, 5, 10, and 13 above, in view of Feenan et al. (US 2015/0262202).
[Claims 6, 14]	Kagarlis acknowledges that Kagarlis’ invention may be useful for banks and lenders (Kagarlis: ¶¶ 46, 50). Kagarlis does not explicitly disclose wherein the programming instructions are further executable by the processor to:
	generate a momentum index model based on the predicted progression of the variables, wherein the momentum index model utilizes one or more of:
	a gross domestic product (GDP) variable, a net percentage indicative of a percentage of banks having a preset lending standard, a total industrial employment, a current interest rate, and a recession dummy variable.
	However, Feenan discloses various factors that are relevant to evaluation of the real estate market, including interest rates and gross domestic product (GDP) growth,   (Feenan: ¶¶ 4, 13, 22-26, 49-50, 66-70). As explained in ¶ 5 of Feenan, “[t]he computerized determination and visualization approaches provided by the illustrative computer systems discussed herein offer a completely new and powerful methodology for interpreting large data sets. This gives users a unique perspective on real estate and economic trends, making it easier to track emerging market dynamics, identify opportunities, and visualize a city's position within the global framework. The data feeds include both raw financial market data (on pricing, etc.), and processed/derived indices reflecting market conditions such as relative market strength, dynamics, trends, valuations, etc. The computerized visualization systems described herein flexibly permit users to view, analyze, and interpret large data sets so that property managers and investors can make optimal decisions in reduced timeframes.” Kagarlis disclose an electronic device for generating a momentum index (¶ 21 – “one goal of what we describe here is to generate 8 a data-based daily index in the form of a time series 10 of index values 12 that capture the true movement of residential real estate property transaction prices per square footage 14 in geographical areas of interest 16”; ¶ 42; A momentum index may be interpreted as any indicator of trends and/or movement). Both Kagarlis and Feenan evaluate real estate trends over time (e.g., in the form of growth, changes, etc.). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kagarlis wherein the programming instructions are further executable by the processor to:
	generate a momentum index model based on the predicted progression of the variables, wherein the momentum index model utilizes one or more of:
	a gross domestic product (GDP) variable, a net percentage indicative of a percentage of banks having a preset lending standard, a total industrial employment, a current interest rate, and a recession dummy variable
in order to “[give] users a unique perspective on real estate and economic trends, making it easier to track emerging market dynamics, identify opportunities, and visualize a city's position within the global framework [and] flexibly permit users to view, analyze, and interpret large data sets so that property managers and investors can make optimal decisions in reduced timeframes,” as suggested in ¶ 5 of Feenan.

Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kagarlis et al. (US 2008/0168004) in view of Pinto et al. (US 2005/0234688), as applied to claims 2 and 10 above, in view of Pantaleano et al. (US 2015/0317591).
[Claims 8-9, 16-17]	Kagarlis allows for information to be displayed to a user (Kagarlis: ¶¶ 236, 319); however, Kagarlis does not explicitly disclose:
[Claims 8, 16]	wherein the programming instructions are further executable by the processor to: 
detect, via the communication circuitry, a request to download install files of a momentum index app stored in the memory, from an external mobile device;
	transmit the install files to the external mobile device; and
	transmit the generated momentum index to the external mobile device when the external mobile device operates an instance of the momentum index app installed from the transmitted install files;
[Claims 9, 17]	wherein the programming instructions are further executable by the processor to:
	detect, via the communication circuitry, a request to display the generated momentum index from one or more client workstations; and
	transmit the generated momentum index for display to each of the one or more client workstations in response to the request.
	Pantaleano discloses that software may be downloaded and a user may use an application to visualize a stock price using live data (Pantaleano: ¶¶ 44, 48-49, 53). Similar to Kagarlis, information important to a user is being updated based on live data. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kagarlis: 
[Claim 8]	wherein the programming instructions are further executable by the processor to: 
detect, via the communication circuitry, a request to download install files of a momentum index app stored in the memory, from an external mobile device;
	transmit the install files to the external mobile device; and
	transmit the generated momentum index to the external mobile device when the external mobile device operates an instance of the momentum index app installed from the transmitted install files;
[Claim 9]	wherein the programming instructions are further executable by the processor to:
	detect, via the communication circuitry, a request to display the generated momentum index from one or more client workstations; and
	transmit the generated momentum index for display to each of the one or more client workstations in response to the request
in order to more conveniently allow a user to monitor important data as it changes over time “directly from the home screen of the operating system of [his/her] computing system” (as suggested in ¶¶ 48-49, 53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Partlow et al. (US 2005/0216384) – Provides a real estate data feed (¶ 549).
Walker et al. (US 2010/0161498) – Computes an indicator of a trend analysis for the real estate market in a geographic area (abstract).
	Ghosh et al. (US 2008/0270292) – Discloses a momentum index and ordinary least squares analysis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683